Citation Nr: 0634950	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-16 835	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

4.  Entitlement to an increased (compensable) rating for 
otitis media.  

5.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision and 
February 1998 administrative decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In the January 1998 rating decision, the RO denied the 
veteran's claims for service connection for a dental 
condition and for residuals of a concussion, as well as 
petitions to reopen claims for service connection for a 
nervous disability, for tinnitus, and for a low back 
disability.  The RO also denied the veteran entitlement to a 
10 percent rating based on multiple, noncompensable, service-
connected disabilities under 38 C.F.R. § 3.324.  

At an April 1999 hearing before RO personnel, the veteran 
withdrew from appeal the issues pertaining to a dental 
condition and to residuals of a concussion.  By a March 2001 
rating decision, the RO granted service connection and 
assigned a 10 percent rating for tinnitus, effective June 10, 
1999.  As the benefit sought has been granted with respect to 
tinnitus, that issue is no longer in appellate status.  


REMAND

The veteran was scheduled to testify in September 2006 before 
a member of the Board at a video conference hearing.  He 
contacted the RO in Louisville, Kentucky, where the hearing 
was to be held, a week prior to the scheduled hearing and 
reported that he would be unable to appear because of poor 
health.  This information was not forwarded to the Board 
until after the scheduled hearing date, which caused the 
Board to unnecessarily expend resources in preparing for the 
hearing.  Nevertheless, because of the veteran's poor health 
and his attempt to provide advance notice of his inability to 
attend, the Board has granted his motion to postpone.  (As 
part of his request to postpone the hearing, the veteran 
asked that he be scheduled for a hearing before a member of 
the Board sitting at the RO, not a video conference hearing.)

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a Board hearing.  The veteran is 
advised that if he desires to withdraw the hearing request 
prior to the hearing, he may do so in writing.  See 38 C.F.R. 
§ 20.702(e) (2006).  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
September 2006 request.  The RO should 
notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  After the hearing, 
the claims file should be returned to the 
Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

